Court of Appeals
                            Sixth Appellate District of Texas

                                    JUDGMENT


 Lillian Smith, Appellant                               Appeal from the 353rd District Court of
                                                        Travis County, Texas (Tr. Ct. No. D-1-GN-
 No. 06-18-00093-CV          v.                         12-001420).       Memorandum Opinion
                                                        delivered by Chief Justice Morriss, Justice
 Swede Hill Lofts Homeowners Association,               Burgess and Justice Stevens participating.
 Inc., Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Lillian Smith, pay all costs of this appeal.




                                                        RENDERED JULY 17, 2019
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk